

114 S3252 IS: Automatic Voter Registration Act of 2016
U.S. Senate
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3252IN THE SENATE OF THE UNITED STATESJuly 14, 2016Mr. Leahy (for himself, Ms. Klobuchar, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo require States to automatically register eligible voters to vote in elections for Federal
			 office, and for other purposes.
	
		1.Short title; findings and purpose
 (a)Short titleThis Act may be cited as the Automatic Voter Registration Act of 2016. (b)Findings and purpose (1)FindingsCongress finds that—
 (A)the right to vote is a fundamental right of citizens of the United States; (B)it is the responsibility of the State and Federal Governments to ensure that every eligible citizen is registered to vote;
 (C)existing voter registration systems can be inaccurate, costly, inaccessible and confusing, with damaging effect on voter participation in elections and disproportionate impact on young people, persons with disabilities, and racial and ethnic minorities; and
 (D)voter registration systems must be updated with 21st century technologies and procedures. (2)PurposeIt is the purpose of this Act—
 (A)to establish that it is the responsibility of government at every level to ensure that all eligible citizens are registered to vote;
 (B)to enable the State and Federal Governments to register all eligible citizens to vote with accurate, cost-efficient, and up-to-date procedures;
 (C)to modernize voter registration and list maintenance procedures with electronic and Internet capabilities; and
 (D)to protect and enhance the integrity, accuracy, efficiency, and accessibility of the electoral process.
					2.Automatic registration of eligible individuals
			(a)Requiring States To establish and operate automatic registration system
 (1)In generalThe chief State election official of each State shall establish and operate a system of automatic registration for the registration of eligible individuals to vote for elections for Federal office in the State, in accordance with the provisions of this Act.
 (2)DefinitionThe term automatic registration means a system that registers an individual to vote in elections for Federal office in a State, if eligible, by electronically transferring the information necessary for registration from government agencies to election officials of the State so that, unless the individual affirmatively declines to be registered, the individual will be registered to vote in such elections.
 (b)Registration of voters based on new agency recordsThe chief State election official shall— (1)ensure that any individual who is eligible to register to vote in elections for Federal office in the State is promptly registered to vote after the individual has not declined registration and the individual’s information has been transmitted by a contributing agency pursuant to section 3; and
 (2)send written notice to the individual, in addition to other means of notice established by this Act, of the individual’s voter registration status.
 (c)One-Time registration of voters based on existing contributing agency recordsThe chief State election official shall— (1)identify all individuals whose information is transmitted by a contributing agency pursuant to section 4 and who are eligible to be, but are not currently, registered to vote in that State;
 (2)promptly send each such individual written notice, in addition to other means of notice established by this Act, which shall not identify the contributing agency that transmitted the information but shall include—
 (A)an explanation that voter registration is voluntary, but if the individual does not decline registration, the individual will be registered to vote;
 (B)a statement offering the opportunity to decline voter registration through any means set forth by the State consistent with this Act’s requirements;
 (C)in the case of a State in which affiliation or enrollment with a political party is required in order to participate in an election to select the party’s candidate in an election for Federal office, a statement offering the individual the opportunity to affiliate or enroll with a political party or to decline to affiliate or enroll with a political party, through such means as the State may establish consistent with the requirements of this Act;
 (D)the substantive qualifications of an elector in the State; (E)the instruction that the individual should decline registration if ineligible to vote;
 (F)instructions for correcting an erroneous registration; and (G)instructions for providing any additional information which is required under State law for voter registration purposes and reasonably related to the management of elections;
 (3)ensure that each such individual who is eligible to register to vote in elections for Federal office in the State is promptly registered to vote, unless the individual declines registration by providing the appropriate State election official with notice within the specified time period; and
 (4)send written notice to each such individual, in addition to other means of notice established by this Act, of the individual’s voter registration status.
 (d)Contributing agency definedIn this Act, the term contributing agency means, with respect to a State, an agency listed in section 3(e). 3.Contributing agency assistance in registration (a)In generalEach contributing agency in a State shall assist the State’s chief election official in registering to vote all eligible individuals served by that agency, in accordance with this Act.
			(b)Requirements for contributing agencies
 (1)Instructions on automatic registrationWith each application for service or assistance, and with each related recertification, renewal, or change of address, or, in the case of an institution of higher education, with each registration of a student for enrollment in a course of study, each contributing agency that (in the normal course of its operations) requests individuals applying for service or assistance to provide citizenship information shall inform the individual of the following:
 (A)Unless that individual declines to register to vote, or is found ineligible to vote, the individual will be registered to vote or, if applicable, the individual’s registration will be updated.
 (B)The substantive qualifications of an elector in the State, the consequences of false registration, and that the individual should not register if the individual does not meet all those qualifications.
 (C)In the case of a State in which affiliation or enrollment with a political party is required in order to participate in an election to select the party’s candidate in an election for Federal office, the requirement that the individual must affiliate or enroll with a political party in order to participate in such an election.
 (D)Voter registration is voluntary, and that neither registering nor declining to register to vote will in any way affect the availability of services or benefits, nor be used for other purposes.
 (2)Opportunity to decline registration requiredEach contributing agency shall ensure that each application for service or assistance, and each related recertification, renewal, or change of address, or, in the case of an institution of higher education, each registration of a student for enrollment in a course of study, cannot be completed until the individual is given the opportunity to decline to be registered to vote.
 (3)Information transmittalFor each individual who does not decline voter registration, each contributing agency shall electronically transmit to the appropriate State election official, in a format compatible with the statewide voter database maintained under section 303 of the Help America Vote Act of 2002 (52 U.S.C. 21083), and in a manner that ensures timely voter registration—
 (A)the individual’s given name(s) and surname(s); (B)the individual’s date of birth;
 (C)the individual’s residential address; (D)information showing that the individual is a citizen of the United States, which may include an affirmation made by the individual under penalty of perjury that the individual is a citizen of the United States;
 (E)any valid driver’s license number or the last 4 digits of the individual’s social security number; (F)the date on which information pertaining to that individual was collected or last updated;
 (G)the individual’s signature, in electronic form; (H)information regarding the individual’s affiliation or enrollment with a political party, if the individual provides such information;
 (I)any affirmation the State may request of the veracity of the information supplied by the individual pursuant to subparagraphs (A) through (H); and
 (J)any additional information which is required under State law for voter registration purposes and reasonably related to the management of elections, and which is not otherwise collected by the agency in its normal course of business.
 (c)Alternate procedure for certain contributing agenciesWith each application for service or assistance, and with each related recertification, renewal, or change of address, or in the case of an institution of higher education, with each registration of a student for enrollment in a course of study, any contributing agency that does not request or record information concerning the citizenship status of applicants for its services shall—
 (1)complete the requirements of section 7(a)(6) of the National Voter Registration Act of 1993 (52 U.S.C. 20506(a)(6));
 (2)ensure that each applicant’s transaction with the agency cannot be completed until the applicant has indicated whether the applicant wishes to register to vote in elections for Federal office held in the State; and
 (3)for each individual who wishes to register to vote, transmit that individual’s information in accordance with subsection (b)(3).
				(d)Required availability of automatic registration opportunity with each application for service or
 assistanceEach contributing agency shall offer each individual, with each application for service or assistance, and with each related recertification, renewal, or change of address, or in the case of an institution of higher education, with each registration of a student for enrollment in a course of study, the opportunity to register to vote as prescribed by this section without regard to whether the individual previously declined a registration opportunity.
			(e)Contributing agencies
 (1)State agenciesIn each State, each of the following agencies of the State shall be treated as a contributing agency—
 (A)Each State agency that is required by Federal law to provide voter registration services, including the State motor vehicle authority.
 (B)Each State agency that administers a program providing assistance pursuant to title III of the Social Security Act (42 U.S.C. 501 et seq.), title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), or the Patient Protection and Affordable Care Act (Public Law 111–148).
 (C)Each State agency primarily responsible for regulating the private possession of firearms. (D)Each State agency primarily responsible for maintaining identifying information for students enrolled at public secondary schools, including, where applicable, the State agency responsible for maintaining the education data system described in section 6201(e)(2) of the America COMPETES Act (20 U.S.C. 9871(e)(2)).
 (E)In the case of a State in which an individual disenfranchised by a criminal conviction may become eligible to vote upon completion of a criminal sentence or any part thereof, or upon formal restoration of rights, the State agency responsible for administering that sentence, or part thereof, or that restoration of rights.
 (F)Any other agency of the State which is designated by the State as a contributing agency, but only if the State determines that the agency collects information sufficient to carry out the responsibilities of a contributing agency under this section.
 (2)Federal agenciesIn each State, each of the following agencies of the Federal Government shall be treated as a contributing agency, but only with respect to individuals who are residents of the State in which the agency is located (except as provided in subparagraph (C)):
 (A)The Social Security Administration, the Department of Veterans Affairs, the Defense Manpower Data Center of the Department of Defense, the Employee and Training Administration of the Department of Labor, and the Center for Medicare & Medicaid Services of the Department of Health and Human Services.
 (B)The Bureau of Citizenship and Immigration Services, but only with respect to individuals who have completed the naturalization process.
 (C)In the case of an individual who is a resident of a State in which an individual disenfranchised by a criminal conviction under Federal law may become eligible to vote upon completion of a criminal sentence or any part thereof, or upon formal restoration of rights, the Federal agency responsible for administering that sentence or part thereof (without regard to whether the agency is located in the same State in which the individual is a resident), but only with respect to individuals who have completed the criminal sentence or any part thereof.
 (D)Any other agency of the Federal Government which the State designates as a contributing agency, but only if—
 (i)the State, in consultation with the head of the agency, determines that the agency collects information sufficient to carry out the responsibilities of a contributing agency under this section; and
 (ii)the head of the agency agrees to the designation. (3)Institutions of higher educationEach institution of higher education that receives Federal funds shall be treated as a contributing agency in the State in which it is located, but only with respect to students of the institution (including students who attend classes online) who reside in the State. An institution of higher education described in the previous sentence shall be exempt from the voter registration requirements of section 487(a)(23) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(23)) if the institution is in compliance with the applicable requirements of this Act.
 (4)PublicationNot later than 180 days prior to the date of each election for Federal office held in the State, the chief State election official shall publish on the public Web site of the official an updated list of all contributing agencies in that State.
 (5)Public educationThe chief State election official of each State, in collaboration with each contributing agency, shall take appropriate measures to educate the public about voter registration under this section.
				4.One-time contributing agency assistance in registration of eligible voters in existing records
 (a)Initial transmittal of informationFor each individual already listed in a contributing agency’s records as of the date of enactment of this Act, and for whom the agency retains all information listed in subparagraphs (A) through (J) of section 3(b)(3), the agency shall promptly transmit that information to the appropriate State election official in accordance with section 3(b)(3) not later than the effective date described in section 11(a).
 (b)TransitionFor each individual already listed in a contributing agency’s records as of the effective date described in section 11(a) (but who was not already listed in a contributing agency’s records as of the date of enactment of this Act), and for whom the agency retains all information listed in subparagraphs (A) through (J) of section 3(b)(3), the Agency shall promptly transmit that information to the appropriate State election official in accordance with section 3(b)(3) not later than 6 months after the effective date described in section 11(a).
			5.Voter protection and security in automatic registration
 (a)Protections for errors in registrationAn individual shall not be prosecuted under any Federal law, or adversely affected in any civil adjudication concerning immigration status or naturalization, or by an allegation in any legal proceeding that an individual who is not a citizen of the United States is removable or inadmissible—
 (1)for notifying an election official of such individual’s automatic registration; (2)on the grounds that the individual is not an eligible voter and has been automatically registered to vote under this Act; or
 (3)because the individual has been automatically registered to vote at the incorrect address. (b)Limits on use of automatic registrationThe automatic registration of any individual may not be used as evidence against that individual in any State or Federal law enforcement proceeding, and an individual’s lack of knowledge or willfulness of such registration may be demonstrated by the individual’s testimony alone.
 (c)Protection of election integrityNothing in subsections (a) or (b) may be construed to prohibit or restrict any action under color of law against an individual who—
 (1)knowingly and willfully makes a false statement to effectuate or perpetuate automatic voter registration by any individual; or
 (2)casts a ballot knowingly and willfully in violation of State law or the laws of the United States. (d)Contributing agencies’ protection of informationNothing in this Act authorizes a contributing agency to collect, retain, transmit, or publicly disclose any of the following:
 (1)An individual’s decision to decline to register to vote or not to register to vote. (2)An individual’s decision not to affirm his or her citizenship.
 (3)Any information that a contributing agency transmits pursuant to section 3(b)(3), except in pursuing the agency’s ordinary course of business.
				(e)Election officials’ protection of information
 (1)Disclosure prohibitedFor any individual for whom the appropriate State election official receives information from a contributing agency, that State election official shall not publicly disclose any of the following:
 (A)The identity of the contributing agency. (B)Any information not necessary to voter registration.
 (C)Any voter information otherwise shielded from disclosure under State law or section 8(a) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(a)).
 (2)Disclosure requiring voter consentFor any individual for whom the appropriate State election official receives information from a contributing agency, that official shall not publicly disclose any of the following absent the individual’s express permission:
 (A)Any portion of the individual’s social security number. (B)Any portion of the individual’s motor vehicle driver’s license number.
 (C)The individual’s signature. (D)The individual’s phone number.
 (E)The individual’s e-mail address. (3)Voter record changesEach State shall maintain for at least 2 years and shall make available for public inspection and, where available, photocopying at a reasonable cost, all records of changes to voter records, including removals and updates.
 (4)Database management standardsThe Director of the National Institute of Standards and Technology shall— (A)establish standards governing the comparison of data for voter registration list maintenance purposes, identifying as part of such standards the specific data elements, the matching rules used, and when a State may use the data to determine and deem that an individual is ineligible under State law to vote in an election, or to deem a record to be a duplicate or outdated;
 (B)ensure that the standards developed pursuant to this paragraph are drafted and applied in a uniform and nondiscriminatory way; and
 (C)publish the standards developed pursuant to this paragraph on the Director’s Web site and make those standards available in written form upon request.
 (5)Security policyThe Director of the National Institute of Standards and Technology shall publish privacy and security standards for voter registration information. The standards shall require the chief State election official of each State to adopt a policy that shall specify—
 (A)each class of users who shall have authorized access to the computerized statewide voter registration list, specifying for each class the permission and levels of access to be granted, and setting forth other safeguards to protect the privacy and security of the information on the list; and
 (B)security safeguards to protect personal information transmitted through the information transmittal processes of section 3 or section 4, the online system used pursuant to section 7, any telephone interface, the maintenance of the voter registration database, and the audit procedure to track access to the system.
					(6)State compliance with national standards
 (A)CertificationThe chief executive officer of the State shall annually file with the Election Assistance Commission a statement certifying to the Director of the National Institute of Standards and Technology that the State is in compliance with the standards referred to in paragraphs (4) and (5). A State may meet the requirement of the previous sentence by filing with the Commission a statement which reads as follows: _____ hereby certifies that it is in compliance with the standards referred to in paragraphs (4) and (5) of section 5(e) of the Automatic Voter Registration Act of 2016. (with the blank to be filled in with the name of the State involved).
 (B)Publication of policies and proceduresThe chief State election official of a State shall publish on the official’s Web site the policies and procedures established under this section, and shall make those policies and procedures available in written form upon public request.
 (C)Funding dependent on certificationIf a State does not timely file the certification required under this paragraph, it shall not receive any payment under this Act for the upcoming fiscal year.
 (D)Compliance of States that require changes to State lawIn the case of a State that requires State legislation to carry out an activity covered by any certification submitted under this paragraph, the State shall be permitted to make the certification notwithstanding that the legislation has not been enacted at the time the certification is submitted, and such State shall submit an additional certification once such legislation is enacted.
 (f)Restrictions on use of informationNo person acting under color of law may discriminate against any individual based on, or use for any purpose other than voter registration, election administration, or enforcement relating to election crimes, any of the following:
 (1)Voter registration records. (2)An individual’s declination to register to vote or complete an affirmation of citizenship under section 3(b).
 (3)An individual’s voter registration status. (g)Prohibition on the use of voter registration information for commercial or non-Governmental purposesVoter registration information collected under this Act shall not be used for commercial purposes, including for comparison with any existing commercial list or database.
			6.Registration portability and correction
 (a)Correcting registration information at polling placeNotwithstanding section 302(a) of the Help America Vote Act of 2002 (52 U.S.C. 21082(a)), if an individual is registered to vote in elections for Federal office held in a State, the appropriate election official at the polling pace for any such election (including a location used as a polling place on a date other than the date of the election) shall permit the individual to—
 (1)update the individual’s address for purposes of the records of the election official; (2)correct any incorrect information relating to the individual, including the individual’s name and political party affiliation, in the records of the election official; and
 (3)cast a ballot in the election on the basis of the updated address or corrected information, and to have the ballot treated as a regular ballot and not as a provisional ballot under section 302(a) of such Act.
 (b)Updates to computerized Statewide voter registration listsIf an election official at the polling place receives an updated address or corrected information from an individual under subsection (a), the official shall ensure that the address or information is entered into the computerized Statewide voter registration list in accordance with section 303(a)(1)(A)(vi) of the Help America Vote Act of 2002 (52 U.S.C. 21083(a)(1)(A)(vi)).
			7.Online registration
 (a)In generalEach State shall ensure that the following services are available on the official public Web sites of the appropriate State election officials:
 (1)Application for or update to voter registration using an electronic version of the mail voter registration application form the Election Assistance Commission prescribes, and any additional voter registration form the State develops, pursuant to section 6(a) of the National Voter Registration Act of 1993 (52 U.S.C. 20505(a)).
 (2)Completion of a printable version of the mail voter registration application form the Election Assistance Commission prescribes, and any additional voter registration form the State develops, pursuant to section 6(a) of the National Voter Registration Act of 1993 (52 U.S.C. 20505(a)).
 (3)Correction of voter registration. (4)Designation of political party affiliation, where applicable.
 (5)Cancellation of registration and removal from the voter rolls. (6)Declination of any automatic registration.
 (b)Signature requirementsThe appropriate State election official shall accept an online voter registration application and register each eligible individual to vote if the application provides a signature by any of the following:
 (1)In the case of an individual who has a signature on file with a State agency, including the State motor vehicle authority, that is required to provide voter registration services by the National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.), the individual consents to the transfer of that electronic signature.
 (2)The individual submits with the application an electronic copy of the individual’s handwritten signature.
 (3)The individual executes a computerized mark in the signature field on an online voter registration application, if the State chooses to accept this method of signature provision (as well as any of the other methods described in this subsection).
 (4)The individual otherwise completes registration under this section and provides a signature at the time of casting a ballot in an election or at the time of applying for a ballot (including an absentee ballot) in an upcoming election. The online system and disposition notice sent to any individual pursuant to this paragraph must inform the individual of the process for providing a signature.
 (c)Interagency transmission of electronic signaturesEach State agency that is required by the National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.) to provide voter registration services, including the State motor vehicle authority, shall electronically transmit to the appropriate State election official the signature of any individual who has a signature on file with the agency and who consents to the transfer of that electronic signature under subsection (b)(1).
 (d)Pre-Election correctionAny correction to the statewide voter registration database pursuant to this section that is made no later than the lesser of thirty days, or the period State law provides, before a Federal election shall be effective for purposes of that Federal election and succeeding elections.
 (e)Accessibility of servicesEach State shall ensure that all of the services provided under this section are provided in a manner accessible to individuals with disabilities.
			8.Payments and grants
 (a)In generalThe Election Assistance Commission shall make grants to each eligible State to assist the State in implementing the requirements of this Act.
 (b)Eligibility; applicationA State is eligible to receive a grant under this section if the State submits to the Commission, at such time and in such form as the Commission may require, an application containing—
 (1)a description of the activities the State will carry out with the grant; (2)an assurance that the State shall carry out such activities without partisan bias and without promoting any particular point of view regarding any issue; and
 (3)such other information and assurances as the Commission may require. (c)Amount of grant; prioritiesThe Commission shall determine the amount of a grant made to an eligible State under this section. In determining the amount of the grants, the Commission shall give priority to providing funds for those activities which are most likely to accelerate compliance with the requirements of this Act, including—
 (1)investments supporting electronic information transfer, including electronic collection and transfer of signatures, between contributing agencies and the appropriate State election officials;
 (2)updates to online or electronic voter registration systems already operating as of the date of the enactment of this Act;
 (3)introduction of online voter registration systems in jurisdictions in which those systems did not previously exist; and
 (4)public education on the availability of new methods of registering to vote, updating registration, and correcting registration.
				(d)Authorization of appropriations
 (1)AuthorizationThere are authorized to be appropriated to carry out this section— (A)$500,000,000 for fiscal year 2017; and
 (B)such sums as may be necessary for each succeeding fiscal year. (2)Continuing availability of fundsAny amounts appropriated pursuant to the authority of this subsection shall remain available without fiscal year limitation until expended.
				9.Miscellaneous provisions
 (a)Accessibility of registration servicesEach contributing agency shall ensure that the services it provides under this Act are made available to individuals with disabilities to the same extent as services are made available to all other individuals.
 (b)Transmission through secure third party permittedNothing in this Act shall be construed to prevent a contributing agency from contracting with a third party to assist the agency in meeting the information transmittal requirements of this Act, so long as the data transmittal complies with the applicable requirements of this Act, including the privacy and security provisions of section 5.
 (c)Nonpartisan, nondiscriminatory provision of servicesThe services made available by contributing agencies under this Act and by the State under sections 6 and 7 shall be made in a manner consistent with paragraphs (4), (5), and (6)(C) of section 7(a) of the National Voter Registration Act of 1993 (52 U.S.C. 20506(a)).
 (d)NoticesEach State may send notices under this Act via electronic mail if the individual has provided an electronic mail address and consented to electronic mail communications for election-related materials. All notices sent pursuant to this Act that require a response must offer the individual notified the opportunity to respond at no cost to the individual.
 (e)EnforcementSection 11 of the National Voter Registration Act of 1993 (52 U.S.C. 20510), relating to civil enforcement and the availability of private rights of action, shall apply with respect to this Act in the same manner as such section applies to such Act.
 (f)Relation to other lawsExcept as provided, nothing in this Act may be construed to authorize or require conduct prohibited under, or to supersede, restrict, or limit the application of, any preexisting State or Federal law, including any of the following:
 (1)Any State law governing the assessment of applications for voter registration by State election officials.
 (2)The Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.). (3)The Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.).
 (4)The National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.). (5)The Help America Vote Act of 2002 (52 U.S.C. 20901 et seq.).
 10.DefinitionsIn this Act, the following definitions apply: (1)The term chief State election official means, with respect to a State, the individual designated by the State under section 10 of the National Voter Registration Act of 1993 (52 U.S.C. 20509) to be responsible for coordination of the State’s responsibilities under such Act.
 (2)The term Commission means the Election Assistance Commission. (3)The term State means each of the several States and the District of Columbia.
			11.Effective date
 (a)In generalExcept as provided in subsection (b), this Act and the amendments made by this Act shall apply with respect to a State beginning January 1, 2019.
 (b)WaiverSubject to the approval of the Commission, if a State certifies to the Commission that the State will not meet the deadline referred to in subsection (a) because of extraordinary circumstances and includes in the certification the reasons for the failure to meet the deadline, subsection (a) shall apply to the State as if the reference in such subsection to January 1, 2019 were a reference to January 1, 2021.